Case 20-80397-JJG-13           Doc 7      Filed 09/24/20        EOD 09/24/20 13:30:23            Pg 1 of 9



                                                                       Ch 13 Model Plan (rev 12-2019)

                           UNITED STATES BANKRUPTCY COURT
                                 Southern District of Indiana
  In re:
                                                     )
  PHILLIP & TABETHA RICHARDSON,                      )
              Debtor(s).                             )        Case No.



                                        CHAPTER 13 PLAN

                                              Original
                                        Amended Plan # _____

  1. NOTICE TO INTERESTED PARTIES:
  The Debtor must check one box on each line to state whether or not the plan includes each of the
  following items. If an item is checked as “Not Included,” if neither box is checked, or if both
  boxes are checked, the provision will be ineffective if set out later in the plan.

  1.1 A limit on the amount of a secured claim, pursuant                   Included        Not Included
  to paragraph 8.(b), which may result in a partial
  payment or no payment at all to the secured creditor.

  1.2 Avoidance of a judicial lien or nonpossessory, non-                   Included       Not Included
  purchase money security interest. Any lien avoidance
  shall occur by separate motion or proceeding, pursuant
  to paragraph 12.

  1.3 Nonstandard provisions, set out in paragraph 15.                      Included       Not Included

  2. GENERAL PROVISIONS:
  (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss
  them with your attorney. If you oppose any provision of this plan, you must file a timely written
  objection. This plan may be confirmed without further notice or hearing unless a written
  objection is filed before the deadline stated on the separate Notice you received from the Court.

  (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the
  plan. Absent a Court order determining the amount of the secured claim, the filed proof of claim
  shall control as to the determination of pre-petition arrearages; secured and priority tax liabilities;
  other priority claims; and the amount required to satisfy an offer of payment in full. All claims
  that are secured by a security interest in real estate shall comply with the requirements of Federal
  Rule of Bankruptcy Procedure (“FRBP”) 3001(c)(2)(C).




                                                     1
Case 20-80397-JJG-13           Doc 7      Filed 09/24/20       EOD 09/24/20 13:30:23             Pg 2 of 9




  (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1,
  all creditors with claims secured by a security interest in real estate shall comply with the
  requirements of FRBP 3002.1 (b) and (c) without regard to whether the real estate is the Debtor's
  principal residence. If there is a change in the mortgage servicer while the bankruptcy is pending,
  the mortgage holder shall file with the Court and serve upon the Debtor, Debtor’s counsel and the
  Chapter 13 Trustee (“Trustee”) a Notice setting forth the change and providing the name of the
  new servicer, the payment address, a contact phone number and a contact e-mail address.

  (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-
  mortgage creditors in Section 8(c) (whose rights are not being modified) or in Section 11 (whose
  executory contracts/unexpired leases are being assumed) may continue to mail customary notices
  or coupons to the Debtor or the Trustee notwithstanding the automatic stay.

  (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,
  the Trustee may increase the amount of any “Equal Monthly Amount” offered to appropriately
  amortize the claim. The Trustee shall be permitted to accelerate payments to any class of creditor
  for efficient administration of the case.

  (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry
  of an order lifting the stay, no distributions shall be made on any secured claim relating to the
  subject collateral until such time as a timely amended deficiency claim is filed by such creditor
  and deemed allowed, or the automatic stay is re-imposed by further order of the Court.

  3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the
  Trustee all or such portion of future earnings or other future income or specified property of the
  Debtor as is necessary for the execution of this plan.

  4. PLAN TERMS:
  (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $_1,912.00_ per month to the
  Trustee, starting not later than 30 days after the order for relief, for 60 months, for a total amount
  of $_114,720.00_.
  Additional payments to Trustee and/or future changes to the periodic amount proposed are:
  A portion of Debtor(s)' federal tax refunds based on the following formula: Debtor(s) shall pay
  the Trustee, each year of the Plan, their federal (not state) tax refund MINUS any credits (such as
  tax credits, child care credits, etc) MINUS $750.00 per Debtor (i.e. minus $1,500 in a joint case),
  rounded down to the nearest $500.00

  (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11
  U.S.C. §1306(a)(1) or if the Trustee discovers undisclosed property of the estate, then the Trustee
  may obtain such property or its proceeds to increase the total amount to be paid under the plan.
  However, if the Trustee elects to take less than 100% of the property to which the estate may be
  entitled OR less than the amount necessary to pay all allowed claims in full, then a motion to
  compromise and settle will be filed, and appropriate notice given.

  (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the
  payments owed to secured lenders require additional funds from the Debtor's income, the Debtor
  and the Trustee may agree that the Debtor(s) will increase the periodic payment amount or that



                                                    2
Case 20-80397-JJG-13          Doc 7      Filed 09/24/20      EOD 09/24/20 13:30:23            Pg 3 of 9



  the time period for making payments will be extended, not to exceed 60 months. Creditors will
  not receive notice of any such agreement unless the total amount that the Debtor(s) will pay to the
  Trustee decreases. Any party may request in writing, addressed to the Trustee at the address
  shown on the notice of the meeting of creditors, that the Trustee give that party notice of any such
  agreement. Agreements under this section cannot extend the term of the plan more than 6
  additional months.

  (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by
  motion pursuant to 11 U.S.C. §1329. Service of any motion to modify this plan shall be made by
  the moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the
  Court.

  5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR'S
  ATTORNEY FEES):

      NONE
  All allowed administrative claims will be paid in full by the Trustee unless the creditor
  agrees otherwise:
             Creditor                       Type of Claim                   Scheduled Amount
  Joseph A. Ross                   Attorney Fees                      $4,000.00



  6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

      NONE
   (a) Ongoing Domestic Support Obligations: Debtor shall make any Domestic Support
  Obligation payments that are due after the filing of the case under a Domestic Support Order
  directly to the payee.
  Creditor                         Type of Claim                       Payment Amount



  (b) Domestic Support Obligation Arrears:

      NONE
  The following arrearages on Domestic Support Obligations will be paid in the manner specified:
         Creditor             Type of Claim        Estimated Arrears             Treatment




  7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE
  DEBTOR'S PRINCIPAL RESIDENCE:

      NONE



                                                   3
Case 20-80397-JJG-13          Doc 7     Filed 09/24/20      EOD 09/24/20 13:30:23          Pg 4 of 9



  As required by Local Rule B-3015-1(a), if there is a pre-petition arrearage claim on a mortgage
  secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-
  petition mortgage installments shall be made through the Trustee. Initial post-petition payment
  arrears shall be paid with secured creditors. If there are no arrears, the Debtor may pay the
  secured creditor directly. Before confirmation, the payment to the mortgage lender shall be the
  regular monthly mortgage payment unless otherwise ordered by the Court or modified pursuant to
  an agreement with the mortgage lender. After confirmation, payment shall be as set forth below.
  Equal Monthly Amount and Estimated Arrears listed below shall be adjusted based on the filed
  claim and/or notice. Delinquent real estate taxes and homeowners' association or similar dues
  should be treated under this paragraph.

                     Residential         Estimated            Equal Monthly      Mortgage
  Creditor           Address             Arrears              Payment            Treatment
  Wilmington         11329 East State    $13,688.79           $627.43
                                                                                     Trustee pay
  Savings Fund       Road 54,
  Society,           Bloomfield, IN                                                  Direct pay
  FSB,d/b/a Christ   47424
  C/O SN
  Servicing

  No late charges, fees or other monetary amounts shall be assessed based on the
  timing of any payments made by the Trustee under the provisions of the Plan,
  unless allowed by Order of the Court.

  8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED
  UNDER PARAGRAPH 7:

  (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

      NONE
  Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan
  confirmation, as to secured claims not treated under paragraph 7 and as to which valuation under
  11 U.S.C. § 506 is not applicable, the Trustee shall pay monthly adequate protection payments
  equal to 1% of a filed secured claim. The Trustee shall disburse such adequate protection
  payments to the secured creditor as soon as practicable after receiving plan payments from the
  Debtor, and the secured claim will be reduced accordingly. After confirmation of the plan, unless
  otherwise provided in paragraph 15, the Trustee will pay to the holder of each allowed secured
  claim the filed claim amount with interest at the rate stated below.

                                                       Estimated                        Equal
                                      Purchase           Claim                         Monthly
     Creditor       Collateral          Date            Amount       Interest Rate     Amount
  Kitch Accept    2013 VW          6/7/2019          $12,870.00     4.25%            $238.01
                  Beetle



  (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:


                                                 4
Case 20-80397-JJG-13           Doc 7      Filed 09/24/20      EOD 09/24/20 13:30:23            Pg 5 of 9




      NONE
  Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan
  confirmation as to secured claims not treated under paragraph 7 but as to which § 506 valuation is
  applicable, the Trustee shall pay monthly adequate protection payments equal to 1% of the value
  of the collateral in column 5. The Trustee shall disburse such adequate protection payments to the
  secured creditor as soon as practicable after receiving plan payments from the Debtor, and the
  secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise
  provided in paragraph 15, the Trustee will pay the holder of each allowed secured claim in the
  manner set forth below.

                                                                                             Equal
                                 Purchase      Scheduled                      Interest      Monthly
   Creditor      Collateral        Date          Debt           Value           Rate        Amount



  (c) Curing Defaults and/or Maintaining Payments:

      NONE
  Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay regular post-petition
  contract payments directly to the creditor:
                             Collateral/Type of
         Creditor                    Debt              Estimated Arrears           Interest Rate


  (d) Surrendered/Abandoned Collateral:

      NONE
  The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13
  estate abandons any interest in, and the automatic stay pursuant to 11 U.S.C. § 362 is terminated
  as to, the listed collateral and the automatic stay pursuant to 11 U.S.C. §1301 is terminated in all
  respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
  treated in paragraph 10.(b) below. Upon confirmation, the secured creditor is free to pursue its in
  rem rights.

  Creditor                 Collateral               Surrendered/Abandoned Scheduled Value
  Mariner Finance,         2000 Nissan Xterra                             $1,000.00
                                                        Abandoned
  LLC
                                                        Surrendered
  EAGLE                    1999 Lincoln                                         $500.00
                                                        Abandoned
  FINANCIAL                Navigator
  SERVICES, INC.                                        Surrendered

  9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

      NONE


                                                   5
Case 20-80397-JJG-13            Doc 7     Filed 09/24/20          EOD 09/24/20 13:30:23               Pg 6 of 9



  All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory
  interest thereon (whether or not an interest factor is expressly offered by plan terms). All allowed
  priority claims shall be paid in full by the Trustee, exclusive of interest, unless the creditor agrees
  otherwise.

                   Type of
                  Priority or
                   Secured
    Creditor        Claim         Scheduled Debt                              Treatment
  Indiana Dept    Taxes          $1,300.00               Pay priority portion in full with no interest
  of Revenue                                             through the Plan and pay secured portion in full
                                                         with appropriate interest in full through the Plan,
                                                         and treat non-priority, unsecured portion with
                                                         general unsecured creditors




  10. NON-PRIORITY UNSECURED CLAIMS:
  (a) Separately Classified or Long-term Debts:

      NONE
                           Basis for
         Creditor        Classification            Treatment              Amount             Interest (if any)
  Department of        Long term, non-          Pay outside the        $67,391.00            Contract
  Education/582/Nelnet dischargeable            Plan                                         Rate(s)
                       student loans
  Navient              Long term, non-          Pay outside the        $88,562.00            Contract
                       dischargeable            Plan                                         Rate(s)
                       student loans
  Nelnet               Long term, non-          Pay outside the        $9,391.00             Contract
                       dischargeable            Plan                                         Rate(s)
                       student loans


  (b) General Unsecured Claims:

      Pro rata distribution from any remaining funds; or

       Other: 100% of allowed unsecured claims shall be paid through the Plan with
               the exception of those claims separately treated in 10(a), above, due to
               DMI

  11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

      NONE
  All executory contracts and unexpired leases are REJECTED, except the following, which are
  assumed:




                                                     6
Case 20-80397-JJG-13           Doc 7     Filed 09/24/20         EOD 09/24/20 13:30:23           Pg 7 of 9




     Creditor                                              Property Description
  AT&T Mobility                                         Cells
  Xfinity                                               ISP


  12. AVOIDANCE OF LIENS:

      NONE
  Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase
  money security interests, judicial liens, wholly unsecured mortgages or other liens that impair
  exemptions:

                                         Collateral/Property
         Creditor                           Description                    Amount to be Avoided
  GMG MOTORS INC                    11329 East State Road 54,           $15,473.05
                                    Bloomfield, IN 47424
  PERSONAL FINANCE                  11329 East State Road 54,           $4,898.03
  COMPANY LLC                       Bloomfield, IN 47424

  13. LIEN RETENTION: With respect to each allowed secured claim provided for by the
  plan, the holder of such claim shall retain its lien securing such claim until the earlier of a) the
  payment of the underlying debt determined under non-bankruptcy law or b) entry of a discharge
  order under 11 U.S.C. §1328.

  14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the
  plan or as expressly retained by the plan or confirmation order, the property of the estate shall
  revest in the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if
  any, to assert claim to any additional property of the estate acquired by the Debtor post-petition
  pursuant to operation of 11 U.S.C. §1306.

  15. NONSTANDARD PROVISIONS:

      NONE

  Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any
  nonstandard provision placed elsewhere in the plan is void. These plan provisions will be
  effective only if the included box in Paragraph 1.3 of this plan is checked.
  (a) Any unsecured creditor that fails to timely file an Appearance or Proof of Claim shall be
  deemed to have waived any requirement/entitlement to Distribution or Notice of any
  Amendments, Modifications, or Orders.
  (b) Equal Monthly Amount Payments shall not commence upon Confirmation of Plan. Instead,
  Adequate Protection Payments shall continue post-confirmation for an estimated 3 months
  (approximately) during which time Administrative Expenses shall be paid pursuant to 11 U.S.C. §
  1326(b)(1). Upon payment of Administrative Expenses, Equal Monthly Amount Payments shall
  begin and Adequate Protection Payments shall immediately cease.
  (c) The Trustee shall pay in full all administrative, secured, and priority claims prior to any
  distribution to unsecured creditors.
  (d) In the event relief from stay and/or abandonment is granted to any creditor or party in interest


                                                    7
Case 20-80397-JJG-13           Doc 7     Filed 09/24/20       EOD 09/24/20 13:30:23            Pg 8 of 9




  as to any obligation of Debtor(s), or Debtor(s) elect (either pre-confirmation or post-
  confirmation) to surrender any property held by the Debtor(s) subject to a purchase or lease
  agreement, or upon expiration of the lease term, then said creditor or party in interest shall be
  entitled to a general unsecured claim only, paid pro-rata with other general unsecured claims, and
  Debtor(s)' personal liability on said obligation shall be discharged upon Debtor(s) receiving a
  discharge following completion of Plan. In order to be allowed a general unsecured claim, the
  creditor must comply with Bankruptcy Rule 3002(c)(3).
  (e) Debtor(s) hereby revoke any authorization or perceived authorization to receive phone calls
  pursuant to Telephone Consumer Protection Act as specified under 47 U.S.C. 227(b)(1)(A).
  (f) Debtor(s) hereby revoke any mediation, arbitration or any other forum specified in any
  contract or negotiable instrument entered into prior to the date of the bankruptcy filing.
  (g) Amount(s) paid in section 8(a) shall include all warranties, service agreements, guarantees
  and insurance policies included in the purchase price of the collateral, including but not limited to
  GAP insurance, dent and ding insurance, roadside assistance agreements, life insurance,
  warranties, etc.




                                                    8
Case 20-80397-JJG-13           Doc 7     Filed 09/24/20       EOD 09/24/20 13:30:23           Pg 9 of 9




  Date: 9/24/2020 _                  /s/ Phillip Richardson                      _
                                   Signature of Debtor

                                      Phillip Richardson                         _
                                   Printed Name of Debtor

                                     /s/ Tabetha Richardson                      _
                                   Signature of Joint Debtor

                                       Tabetha Richardson                        _
                                   Printed Name of Joint Debtor

                                   /s/ Joseph A. Ross                      _
                                   Counsel for Debtor(s): Joseph A. Ross
                                   Address:              1503 West Arlington Road
                                   City, State, Zip:     Bloomington, IN 47404
                                   Area code and phone: 812.339.3440
                                   Area code and fax: 812.323.7677
                                   E-mail address:       rossfiling@rosslawoffice.com

  By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
  Debtor(s) also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
  identical to those contained in the form plan adopted by this Court, other than any nonstandard
  provisions included in paragraph 15.




                                                   9
